DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
The Applicant’s Claim Amendments (filed on 02/15/2022) amending claims 1, 14, 18, and 19 are persuasive in resolving the following minor informalities:
Amending claim 1 from the 2nd “indium tin oxide” to “indium zinc oxide” in the group of selected materials comprising the conductive dielectric material in the “first conductive layer”.
Amending claim 1 from the 2nd “indium tin oxide” to “indium zinc oxide” in the group of selected materials comprising the conductive dielectric material in the “second conductive layer”.
Amending claim 14 from the 2nd “indium tin oxide” to “indium zinc oxide” in the group of selected materials comprising the conductive dielectric material in the “first conductive layer”.
Amending claim 14 from the 2nd “indium tin oxide” to “indium zinc oxide” in the group of selected materials comprising the conductive dielectric material in the “second conductive layer”.
Amending claim 14 from the 2nd “indium tin oxide” to “indium zinc oxide” in the group of selected materials comprising the conductive dielectric material in the “third layer”.
Amending claim 14 from the 2nd “indium tin oxide” to “indium zinc oxide” in the group of selected materials comprising the conductive dielectric material in the “fourth layer”.
Amending claim 18 from the 2nd “indium tin oxide” to “indium zinc oxide” in the group of selected materials comprising the conductive dielectric material in the “first conductive layer”.
Amending claim 18 from the 2nd “indium tin oxide” to “indium zinc oxide” in the group of selected materials comprising the conductive dielectric material in the “second conductive layer”.
Amending claim 18 from the 2nd “indium tin oxide” to “indium zinc oxide” in the group of selected materials comprising the conductive dielectric material in the “third layer”.
Amending claim 18 from the 2nd “indium tin oxide” to “indium zinc oxide” in the group of selected materials comprising the conductive dielectric material in the “fourth layer”.
Amending claim 19 from the 2nd “indium tin oxide” to “indium zinc oxide” in the group of selected materials comprising the conductive dielectric material in the “first conductive layer”.
Amending claim 19 from the 2nd “indium tin oxide” to “indium zinc oxide” in the group of selected materials comprising the conductive dielectric material in the “second conductive layer”.

The claim objection of claims 1, 14, 18 and 19 cited in the last office action (mailed on 12/15/2021) are withdrawn.

Specifications
The Amendments to the specifications that were received on 02/15/2022 correcting the typographical errors in ¶[0008_0021 & 0025-0026] in correctly identifying “indium zinc oxide” is acceptable.

Response after Ex Parte Quayle Action
Applicant’s Response after Ex Parte Quayle Action (filed on 02/15/2022) has been fully considered and are persuasive. The objections of the claims 1, 14, 18 and 19 has been withdrawn based on the Claim Amendments that were received on 02/15/2022, as indicated above.
	The following are the reasons for the allowances of independent claims 1, 14, 18-19, and 26 that were filed on 02/15/2022:
	
The limitations in claim 1, where the continuous metal film is comprised of silver (Ag) at greater than or equal to about 80 atomic % and copper (Cu) at less than or equal to about 20 atomic % having a thickness of less than or equal to about 10 nm, and a sheet resistance of less than or equal to about 20 Ohm/square, that is transparent to a range of wavelengths.
The limitations in claim 14, where the first continuous metal film is comprised of silver (Ag) at greater than or equal to about 80 atomic % and copper (Cu) at less than or equal to about 20 atomic % having a thickness of less than or equal to about 10 nm, and a sheet resistance of less than or equal to about 20 Ohm/square, that is transparent to a range of wavelengths.
The limitations in claim 14, where the second continuous metal film is comprised of silver (Ag) at greater than or equal to about 80 atomic % and copper (Cu) at less than or equal to about 20 atomic % having a thickness of less than or equal to about 10 nm, and a sheet resistance of less than or equal to about 20 Ohm/square, that is transparent to a range of wavelengths.
The limitations in claim 18, where the first continuous metal film is comprised of silver (Ag) at greater than or equal to about 80 atomic % and copper (Cu) at less than or equal to about 20 atomic % having a thickness of less than or equal to about 10 nm, and a sheet resistance of less than or equal to about 20 Ohm/square, that is transparent to the range of wavelengths in a visible range of greater than or equal to about 390 nm to less than or equal to about 740 nm.
The limitations in claim 18, where the second continuous metal film is comprised of silver (Ag) at greater than or equal to about 80 atomic % and copper (Cu) at less than or equal to about 20 atomic % having a thickness of less than or equal to about 10 nm, and a sheet resistance of less than or equal to about 20 Ohm/square, that is transparent to the range of wavelengths in a visible range of greater than or equal to about 390 nm to less than or equal to about 740 nm.
The limitations in claim 19, where the continuous metal film comprised of silver (Ag) at greater than or equal to about 80 atomic % and copper (Cu) at less than or equal to about 20 atomic % having a thickness of less than or equal to about 10 nm, and a sheet resistance of less than or equal to about 20 Ohm/square.
The limitations in claim 26, where the continuous metal film is comprised of silver (Ag) at greater than or equal to about 80 atomic % and copper (Cu) at less than or equal to about 20 atomic % that has a thickness of less than or equal to about 10 nm and a sheet resistance of less than or equal to about 20 Ohm/square.

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a method for broadband electromagnetic interference (EMI) shielding comprising: …a continuous metal film defining a first side and an opposite second side and comprising silver (Ag) at greater than or equal to about 80 atomic % and copper (Cu) at less than or equal to about 20 atomic % having a thickness of less than or equal to about 10 nm, a sheet resistance of less than or equal to about 20 Ohm/square, that is substantially transparent to the range of wavelengths…, as recited in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole with the aforementioned recited limitations in combination in independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 2-13 are allowed.
Regarding independent claim 14, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a method for broadband electromagnetic shielding comprising: …a first continuous metal film defining a first side and an opposite second side and comprising silver (Ag) at greater than or equal to about 80 atomic % and copper (Cu) at less than or equal to about 20 atomic % having a thickness of less than or equal to about 10 nm, a sheet resistance of less than or equal to about 20 Ohm/square, that is substantially transparent to the range of wavelengths…a second continuous metal film defining a first side and an opposite second side and comprising silver (Ag) at greater than or equal to about 80 atomic % and copper (Cu) at less than or equal to about 20 atomic % having a thickness of less than or equal to about 10 nm, a sheet resistance of less than or equal to about 20 Ohm/square, that is substantially transparent to the range of wavelengths…, as recited in independent claim 14. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole with the aforementioned recited limitations in combination in independent claim 14, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 15-17 are allowed.
Regarding independent claim 18, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of an electromagnetic interference (EMI) shield comprising: …a first continuous metal film defining a first side and an opposite second side and comprising silver (Ag) at greater than or equal to about 80 atomic % and copper (Cu) at less than or equal to about 20 atomic % having a thickness of less than or equal to about 10 nm, a sheet resistance of less than or equal to about 20 Ohm/square, that is substantially transparent to a range of wavelengths in a visible range of greater than or equal to about 390 nm to less than or equal to about 740 nm…a second continuous metal film defining a first side and an opposite second side and comprising silver (Ag) at greater than or equal to about 80 atomic % and copper (Cu) at less than or equal to about 20 atomic % having a thickness of less than or equal to about 10 nm, a sheet resistance of less than or equal to about 20 Ohm/square, that is substantially transparent to the range of wavelengths in the visible range of greater than or equal to about 390 nm to less than or equal to about 740 nm…, as recited in independent claim 14. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole with the aforementioned recited limitations in combination in independent claim 18, it is believed to render the claim individually patentable.
Regarding independent claim 19, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of an electromagnetic interference (EMI) shield comprising: …a continuous metal film defining a first side and an opposite second side and comprising silver (Ag) at greater than or equal to about 80 atomic % and copper (Cu) at less than or equal to about 20 atomic % having a thickness of less than or equal to about 10 nm, a sheet resistance of less than or equal to about 20 Ohm/square…, as recited in independent claim 19. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole with the aforementioned recited limitations in combination in independent claim 19, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 20-25 are allowed.
Regarding independent claim 26, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent a method for broadband electromagnetic shielding comprising: …a continuous metal film defining a first side and an opposite second side and comprising silver (Ag) at greater than or equal to about 80 atomic % and copper (Cu) at less than or equal to about 20 atomic % having a thickness of less than or equal to about 10 nm, a sheet resistance of less than or equal to about 20 Ohm/square…, as recited in combination in independent claim 26. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 26, it is believed to render the claim individually patentable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847